Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that if anything, Egawa would have taught or suggested producing only the stacked body of plates by SLM; nothing in Egawa or Finnerty would have suggested producing both structures using SLM and that Egawa is clear that the material inserted into the through holes takes the form of bars or rods.
However, Finnerty suggests that superconductor bars are produced by SLM (para. 0003). Therefore, there is motivation for producing the bars/rods inserted into the through holes produced by SLM (in addition to the stacked body of plates).

Applicant argues that the disclosure of Benthien is given in the “context of fiber reinforced materials which are applied or printed to the surface of the shell like structural component” and would not have taught or suggested an axial extension of a structure as claimed.
However, Benthien is only relied upon for the general teaching of axial extensions protruding from a base are produced by SLM as described below. As Egawa teaches protrusions inserted into the first structure in a substantially similar manner as claimed (axial protrusions), the protrusions from the base of the combined Egawa and Benthien are axial extensions.

However, the rejection includes a teaching in Benthien that it is known to provide axial extensions protruding from a base are produced by SLM. Based on this general teaching, it would have been further obvious to provide the protrusions to be integrated as a matter of engineering choice. Therefore, the rejection does not rely solely on the legal precedent as the rationale for rejection.

Applicant argues that none of the art provides any enabling disclosure whatsoever regarding extension aspect ratios FAV or projections aspect ratios SAV.
However, the FAV is defined by the quotient of the axial length divided by the diameter of the extension by applicant. It appears that the fig. 2, #3 disclose an extension meeting this limitation (the extension appears to be at least as long and have at least as small of a diameter as compared to applicant’s disclosure, the range appears to overlap absent a showing to the contrary).
The SVAV is defined by the quotient of the axial length divided by the smallest distance between adjacent recesses in the projection area by applicant. It appears that the fig. 2, #3 disclose a projection area meeting this limitation (the projection area appears to be at least as long and have at least as small of a distance between adjacent recesses as compared to applicant’s disclosure, the range appears to overlap absent a showing to the contrary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 11, 12, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (US 5501746) in view of Finnerty (See 62/374212 for filing date; US 2018/0043437 for citations).
Egawa teaches a method for producing an at least two part structure (col. 4, lines 10-25) comprising separately producing a first and second structure (producing Cu base and producing material convertible to a superconductor; col. 4, lines 10-25), and inserting the second material (material convertible to superconductor) into the first structure (Cu metal plate) (col. 4, lines 10-25).
Egawa fails to teach that the first and second structures are produced in layers using selective laser melting or selective electron beam melting of a powder.
Finnerty, however, teaches a method for producing metallurgical products (para. 0002, 0003) wherein SLM is employed to produce superconductor wires including bar stock for superconducting wires for MRI applications (para. 0003).
Therefore, it would have been obvious to one of ordinary skill in the art to employ SLM in Egawa in order to produce superconductor wires including bar stock for superconducting wires as taught by Finnerty.
Additionally, it would have been obvious to one of ordinary skill in the art that both the first and second structure of Egawa are produced by SLM as both Egawa and Finnerty teaches that the product are MRI superconductor wires.
Regarding claim 2, Egawa teaches a first and second structure produced from different materials (producing Cu base and producing material convertible to a superconductor; col. 4, lines 10-25).
Regarding claim 11, Egawa teaches that the first structure is produced form an alloy containing aluminum or copper (col. 6, lines 1-16).
Regarding claim 12 and 15, Egawa teaches that after inserting the second structure into the first structure, the two part structure is subjected to hot deformation treatment (col. 4, lines 20-40).
Regarding claim 20, Egawa teaches that the at least two part structure is a semifinished product for a superconducting wire (col. 4, lines 10-25).

Claims 3-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (US 5501746) in view of Finnerty (US 2018/0043437) and Benthien (US 2016/0136891).
Egawa teaches a method as described above in claim 1, but fails to teach that the second structure is produced with a plurality of diametrically opposed axial extensions.
Benthien, however, teaches a method of producing components via additive manufacturing (abstract) wherein protrusions from a base are produced with selective laser melting (para. 0035).
Additionally, it would have been obvious to make integral the protrusions into one structure as a matter of engineering choice. See MPEP 2144.04 (V) (B).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the second structure is produced with a plurality of axial extensions in Egawa in order to produce extensions from a base via selective laser melting as taught by Benthien and because it would have been obvious to make integral the protrusions into one structure as a matter of engineering choice.
Regarding claim 4, 18, Egawa teaches that the first structure is produced with at least 7 (or 19) axial recesses and the second structure produced with at least 7 (or 19) diametrically opposed axial extensions (fig. 2, #1, 3; col. 7, lines 45-65).
Regarding claims 5-6, it would have been obvious to make integral the copper plates into one continuous second structure as a matter of engineering choice. See MPEP 2144.04 (V) (B). Additionally, Egawa appears to teach that the axial extensions of the second structure have an extensions aspect ratio FAV of at least 20 (claim 5) and wherein an axial projection area of the first structure in which the axial recesses are configured has a projections aspect ratio SAV of at least 20 (claim 6) absent a showing to the contrary (see fig. 2, #3).
Regarding claims 7-8, Benthien teaches that the cross section is obtained either tangentially or perpendicularly to the surface of the component (para. 0035).

Claims 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (US 5501746) in view of Finnerty (US 2018/0043437) and Lakrimi (US 2015/0018218).
Egawa teaches a method as described above in claim 1, but fails to teach the second structure is completely or primarily produced from a superconducting material (claim 9) and that the superconducting material is NbTi (claim 14).
Lakrimi, however, teaches a method of making a superconductor wire product (para. 0004) wherein superconductor filaments are inserted into a block of NbTi superconductor material (para. 0039) for the purpose of producing a component for a MRI magnet (para. 0004).
Therefore, it would have been obvious to one of ordinary skill in the art to provide superconductor filaments inserted into a block of NbTi superconductor material in Egawa in order to produce a component for a MRI magnet as taught by Lakrimi.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (US 5501746) in view of Finnerty (US 2018/0043437) and Timofeev (US 2016/0018267).
Egawa teaches a method as described above in claim 1, but fails to teach the second structure is produced from aluminum.
Timofeev, however, teaches a superconductor device (para. 0003) wherein aluminum is a superconductor material (para. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art to provide aluminum in Egawa in order to provide a superconductor material known in the art as taught by Timofeev.

Claims 13, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa (US 5501746) in view of Finnerty (US 2018/0043437) and Blaser (US 2014/0296961).
Egawa teaches a method as described above in claim 1, but fails to teach that the first and/or second structure, after SLM, is subjected to surface treatment (claim 13), wherein the treatment is a roughness reducing surface treatment (claim 16), and wherein the treatment is electropolishing (claim 19).
Blaser, however, teaches a method of making devices (para. 0002) wherein a product is produced by SLM and then finished via electropolishing (para. 0087-0089).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the product produced by SLM in Egawa finished via electropolishing in order to carry out a method step known in the SLM art as taught by Blaser.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735